ACCEPTED
                                                                                       03-15-00116-CR
                                                                                               5276963
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  5/14/2015 7:45:00 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK


                              NO. 03-15-00116-CR
                                                                       FILED IN
STATE OF TEXAS                            §   IN THE            3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                          §
                                                                5/14/2015 7:45:00 AM
VS.                                       §   THIRD COURT         JEFFREY D. KYLE
                                          §                             Clerk
CHRISTOPHER RIVERA                        §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Christopher Rivera., Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 274th Judicial District Court of Hays

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Christopher

Rivera, and numbered CR-14-0448 in the District Court of Hays County, Texas.

      3.    Appellant was convicted of Retaliation.

      4.    Appellant was assessed a sentence to 6 years TDCJ. The 6 year

sentence was probated and Appellant was placed on 6 years probation on February

4, 2015.

      5.    Notice of appeal was given.

      6.    The clerk's record and the reporter's record were filed.
      7.     The appellate brief was presently due on or about May 12, 2015.

      8.     Appellant requests an extension of time of 45 days from the present

date, i.e. that the brief be due on or before July 6, 2015.

      9.     No prior extensions have been filed in this case, therefore this is the

first request for an extension.

      10.    Defendant is currently free on probation and not incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      A.) Appellant’s attorney is working on another brief styled: Leroy Robinson

Jr. vs. The State of Texas in the 10th Court of Appeals in Waco, Texas and that

brief is due on May 21, 2015 and attorney is attempting to finish that brief.

      B.) Appellant is free on probation and therefore is not incarcerated.

      C.) Appellant’s trial attorney has conveyed that it is his belief that Appellant

should not file an appeal therefore Appellant’s attorney has sent correspondence to

Appellant to determine if he still wishes to pursue the Appeal and needs time to

correspond with Appellant.

       D.) Appellant’ attorney has spoken to the District attorney’s office on May

13, 2015 and has been informed that the prosecuting attorney handling this case

will be on vacation for the next few weeks, therefore is not opposed to an

extension.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      RICKEY D. JONES
                                      ATTORNEY AT LAW
                                      1910 Pacific Ave, Ste 15100
                                      Dallas, Texas 75201
                                      Tel: (214) 742-0708
                                      Fax: (214) 742-5956




                                      By:
                                        Rickey D. Jones
                                        State Bar No. 00787791
                                        Attorney for Appellant


                         CERTIFICATE OF CONFERENCE

      I hereby certify that I spoke to the Hays County District Attorney’s Office

on May 13, 2015 at 11:45am with regards to this Motion for Extension of time and

they are in agreement with the Motion and have no objection to the requested

extension.




                                      Rickey D. Jones
                        CERTIFICATE OF SERVICE

      This is to certify that on May 14, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hays

County, by facsimile transmission.




                                      Rickey D. Jones